Case 8:18-cr-00537-EAK-JSS Document 50 Filed 09/09/19 Page 1 of 2 PageID 71



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                                 Case No.: 8:18-cr-537-T-17JSS

NICHOLAS LEE BOLLMAN
________________________________________ /

                     DEFENDANT’S UNOPPOSED MOTION
                      TO MODIFY PRETRIAL RELEASE

      COMES NOW, the Defendant, Nicholas Bollman, by and through his

undersigned counsel, Nicole Valdes Hardin, and moves this Court to Modify

Conditions of Pretrial Release to change the curfew to 6:00 a.m. In support of this

motion, the following is offered:

      1.     On December 17, 2018, Mr. Bollman was arrested and appeared before

this Court on an indictment that was filed on November 6, 2018, for possessing a

firearm after being convicted of a felony offense in violation of 18 U.S.C. §§ 922(g).

(Doc. 1). Mr. Bollman was granted pretrial release on December 17, 2018.

      2.     Mr. Bollman requests permission to change his curfew to 6:00 a.m. His

curfew is currently set at 7:00 a.m. He is employed in a job that needs him to arrive to

work earlier than before. He will be able to accommodate his workplace if his curfew

is changed to 6:00 a.m.
Case 8:18-cr-00537-EAK-JSS Document 50 Filed 09/09/19 Page 2 of 2 PageID 72



      3.     Undersigned counsel has consulted with Assistant United States Attorney,

Taylor Stout, who has no objection to the instant motion.

      WHEREFORE, Mr. Bollman prays this Court will grant the relief requested

herein.

                                         Respectfully submitted,

                                         DONNA LEE ELM
                                         FEDERAL DEFENDER

                                         /s Nicole Valdes Hardin
                                         Nicole Valdes Hardin
                                         Assistant Federal Defender
                                         FL Bar No. 026194
                                         400 North Tampa Street, Suite 2700
                                         Tampa, FL. 33602
                                         Tel.: (813) 228-2715
                                         Fax: (813) 228-2562
                                         Email: Nicole_Hardin@fd.org


                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 9th day of September 2019, a true and correct

copy of the foregoing was furnished by using the CM/ECF system with the Clerk of the

Court, which will send notice of the electronic filing to the following:

      Taylor Stout, AUSA

                                         /s Nicole Valdes Hardin
                                         Nicole Valdes Hardin
                                         Assistant Federal Defender




                                            2
